UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. 211 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Unified Series Trust (Exact Name of Registrant as Specified In Charter) 2960 North Meridian Street, Suite 300 Indianapolis, Indiana46208 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area Code:(317) 917-7000 Brian L. Blomquist President 2960 N. Meridian St., Suite 300 Indianapolis, Indiana46208 (Name and Address of Agent for Service) Copies to: Dee Anne Sjögren, Esq. Thompson Coburn LLP One US Bank Plaza St. Louis, MO63101 (314) 552-6295 It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1)  on (date) pursuant to paragraph (a)(1)  75 days after filing pursuant to paragraph (a)(2)  on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate check this box:  this post-effective amendment designates a new effective date for a previously filed post-effective amendment FCI Value Equity Fund (FCIEX) FCI Bond Fund (FCIZX) PROSPECTUS January 30, 2012 442 West 47th Street Kansas City, Missouri 64112 1-877-627-8504 www.fciadvisors.com The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION - FCI VALUE EQUITY FUND 1 Investment Objective 1 Fees and Expenses of the Fund 1 Principal Investment Strategies 2 Principal Risks 3 Performance 5 Portfolio Management 6 Purchase and Sale of Fund Shares 6 Tax Information 7 Payments to Broker-Dealers and Other Financial Intermediaries 7 SUMMARY SECTION – FCI BOND FUND 8 Investment Objective 8 Fees and Expenses of the Fund 8 Principal Investment Strategies 9 Principal Risks 10 Performance 13 Portfolio Management 14 Purchase and Sale of Fund Shares 14 Tax Information 15 Payments to Broker-Dealers and Other Financial Intermediaries 15 ADDITIONAL INFORMATION ABOUT THE VALUE EQUITY FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS 16 Principal Investment Strategies of the Value Equity Fund 16 Principal Risks of Investing in the Value Equity Fund 17 Portfolio Holdings 19 ADDITIONAL INFORMATION ABOUT THE BOND FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS 20 Principal Investment Strategies of the Bond Fund 20 Principal Risks of Investing in the Bond Fund 22 Portfolio Holdings 25 ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUNDS 25 Investment Advisor 25 Portfolio Managers 26 ACCOUNT INFORMATION 27 How to Buy Shares 27 How to Exchange Shares 31 How to Redeem Shares 31 Determination of Net Asset Value 35 Dividends, Distributions and Taxes 35 FINANCIAL HIGHLIGHTS 38 FOR MORE INFORMATION Back Cover SUMMARY SECTION – FCI VALUE EQUITY FUND Investment Objective The investment objective of the FCI Value Equity Fund (the “Fund”) is income and long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of the amount redeemed within 60 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% Distribution (12b-1) Fees0.00% Other Expenses1. 05 % Acquired Fund Fees and Expenses 0. 00 % Total Annual Fund Operating Expenses 1. 65 % Fee Waiver/Expense Reimbursement1 (0. 64 %) Total Annual Fund Operating Expenses (after waiver) 1. 01 % 1Effective February 1, 2012 , the Fund’s Advisor contractually has agreed to waive its management fee and/or reimburse expenses so that total annual operating expenses, excluding: brokerage fees and commissions; borrowing costs (such as (i) interest and (ii) dividend expenses on securities sold short); taxes; any 12b-1 fees; any indirect expenses such as acquired fund fees and expenses ; and extraordinary litigation expenses do not exceed 1.00% of the Fund’s average daily net assets through January 31, 2013 , subject to the Advisor’s right to recoup reimbursements on a rolling three-year basis so long as the reimbursement would not exceed the 1.00% expense cap.This expense cap may not be terminated prior to this date except by the Board of Trustees. Expense Example: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested, and that the Fund’s operating expenses remain the same.Only the 1 year number shown below reflects the Advisor’s agreement to waive fees and/or reimburse Fund expenses.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year3 years5 years10 years $ 103 $511 $944 $2, 150 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual operating expenses or in the Example, above, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 132.16 % of the average value of its portfolio. Principal Investment Strategies Using a proprietary security selection process employed by Financial Counselors, Inc., the Fund’s investment advisor (the “Advisor”), the Fund invests primarily in a diversified portfolio of equity securities that the Advisor believes are undervalued by the market.The Advisor makes this determination primarily based on an analysis of a security’s trading price as a multiple of its cash flow.The Fund invests in companies that the Advisor believes exhibit consistency in balance sheet strength, revenues, and cash flow. Relying on a team of portfolio managers and equity analysts, the Advisor uses macroeconomic, industry-specific research and stock-specific research to identify investment opportunities for the Fund.Generally, each sector represented in the S&P 500 Index will be represented in the Fund’s portfolio.The Fund may at times significantly overweight or underweight specific sectors based on the Advisor’s research.The Fund may invest in securities regardless of market capitalization, which means that the Fund’s portfolio will at times include small- and mid-capitalization securities. The Fund’s investment strategy may result in a high portfolio turnover rate. Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities.The Fund may meet this objective by directly investing in equity securities, or by investing in other investment companies, including exchange-traded funds (“ETFs”), that invest primarily in equity securities.Equity securities in which the Fund may invest primarily include common stocks, securities convertible into common stocks and securities having common stock characteristics, derivative instruments, limited to those with a value based on equity securities (such as rights, warrants or options to purchase common stocks, preferred stocks, and depositary receipts), as well as shares of other investment companies and ETFs that invest primarily in equity securities. The Fund may invest up to 25% of its assets in foreign companies operating in developed or undeveloped countries by investing in ETFs that invest primarily in equity securities of foreign companies, or by investing in American Depositary Receipts (“ADRs”) traded on U.S. stock exchanges that represent shares of a foreign company . The Fund’s equity investments may generate some dividend income, as many of the larger companies in which the Fund invests pay dividends.Such dividends may generate taxable income for investors. Pending selection of suitable investments the Fund may invest in money market mutual funds and investment grade, short-term money market instruments, including U.S. Government and agency securities, commercial paper, certificates of deposit, repurchase agreements and other cash equivalents. The Fund intends to usederivative instruments for hedging, managing risk or income enhancement. Derivative instruments in which the Fund may invest include options and futures contracts.For example, options may be used to hedge or adjust exposure to a security or market.In an effort to enhance income, the Fund may write a covered call option , in which the Fund holds a long position in a security combined with a short position in a call option on the same underlying security. Principal Risks All investments involve risks, and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not insured or guaranteed by any government agency.As with any mutual fund investment, the Fund’s returns and share price will fluctuate, and you may lose money by investing in the Fund.Below are some of the specific risks of investing in the Fund. Market Risk. The prices of securities held by the Fund may decline in response to certain events taking place around the world, including those directly involving the companies whose securities are owned by the Fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations. Value Risk.A company may be undervalued due to market or economic conditions, temporary earnings declines, unfavorable developments affecting the company and other factors, or because it is associated with a market sector that generally is out of favor with investors.Undervalued stocks tend to be inexpensive relative to their earnings or assets compared to other types of stock. However, these stocks can continue to be inexpensive for long periods of time and may not realize their full economic value. Management Risk.The Advisor’s value-oriented approach may fail to produce the intended results.If the Advisor’s perception of the value of a company is not realized in the expected time frame, the Fund’s overall performance may suffer. Industry or Sector Risk.Although the Advisor does not expect to concentrate the Fund’s investments in any particular industry or sector, the Fund may allocate more of the Fund’s investments to particular segments of the market.For example, the Fund, from time to time, may have over-weighted positions in particular sectors . A particular industry or market sector can be more volatile or underperform relative to the market as a whole.To the extent that the Fund has over-weighted holdings within a particular industry or sector, the Fund is subject to an increased risk that its investments in that particular industry or sector may decline because of changing expectations for the performance of that industry or sector. Small/Mid Cap Risk. Stocks of mid- and small-cap companies are more risky than stocks of larger companies. Many of these companies are young and have a limited track record. Their securities may trade less frequently and in more limited volume than those of more mature companies. Mid- and/or small-cap companies also may lack the managerial, financial or other resources necessary to implement their business plans or succeed in the face of competition. The prospects for a company or its industry may deteriorate because of a variety of factors, including disappointing operating results or changes in the competitive environment. Company Specific Risk.Common stock prices are subject to market, economic and business risks that will cause their prices to fluctuate over time.The value of individual stocks may decrease in response to company financial prospects or changing expectations for the performance of the company.While common stocks have historically been a leading choice of long-term investors, stock prices may decline over short or even extended periods. Foreign Risk.Investing in foreign companies (whether directly or through ADRs or ETFs) may involve more risks than investing in U.S. companies.These risks can increase the potential for losses in the Fund and may include, among others, currency risks (fluctuations in currency exchange rates), country risks (political, diplomatic, regional conflicts, terrorism, war, social and economic instability, currency devaluations and policies that have the effect of limiting or restricting foreign investment or the movement of assets), different trading practices, less government supervision, less publicly available information, limited trading markets and greater volatility.ADRs do not eliminate all of the risks associated with direct investments in the securities of foreign issuers.The risks of foreign investing are of greater concern in the case of investments in companies located in emerging markets, which may exhibit greater price volatility and have less liquidity. Investment Company Securities Risk.When the Fund invests in another investment company (including ETFs), it will indirectly bear its proportionate share of any fees and expenses payable directly by the other investment company.Therefore, the Fund will incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds).The Fund has no control over the risks taken by the underlying funds in which it invests. ETF Risk.In addition to risks generally associated with investments in investment company securities, ETFs are subject to the following risks that do not apply to non-exchange traded funds: (i) an ETF’s shares may trade at a market price that is above or below their net asset value; (ii) an active trading market for an ETF’s shares may not develop or be maintained; (iii) the ETF may employ an investment strategy that utilizes high leverage ratios; or (iv) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally. Derivatives Risk. The use of derivatives may not always be a successful strategy and using them could lower the Fund’s return. A small investment in derivatives could have a potentially large impact on the Fund’s performance; certain gains or losses could be amplified, increasing movements in the share price of the Fund. When writing put and call options, the Fund is exposed to declines in the value of the underlying asset against which the option was written.To the extent required, the Fund will cover the financial exposure created by writing put and call options either by purchasing or selling offsetting options or futures or designating liquid assets to cover such financial exposure.When purchasing options, the Fund is exposed to the potential loss of the option purchase price. Portfolio Turnover Risk. The Fund’s investment strategy typically results in a high portfolio turnover rate. High portfolio turnover results in correspondingly greater brokerage commission expenses and may result in the distribution to shareholders of additional capital gains for tax purposes.These factors may negatively affect the Fund’s performance. Performance The bar chart below shows how the Fund’s investment results have varied from year to year.The table below shows how the Fund’s average annual total returns compare over time to those of a broad-based securities market index.This information provides some indication of the risks of investing in the Fund.Past performance of the Fund is not necessarily an indication of how it will perform in the future.Prior to November 7, 2011 the Fund was known as the FCI Equity Fund and followed an equity growth investment strategy.The Fund’s current equity value strategy would have produced different results during the time periods shown below. Highest/Lowest quarterly results during this time period were: Best Quarter:2nd Quarter, 2009, 12.50% Worst Quarter:4th Quarter, 2008, -20.95% AVERAGE ANNUAL TOTAL RETURNS (for the periods ended December 31, 2011 ) FCI Value Equity Fund 1 Year 5 Year Since Inception (October 5, 2005) Return Before Taxes (0.06 )% 0.15 % 1.81 % Return After Taxes on Distributions (0.48 )% (0.39 )% 1. 32 % Return After Taxes on Distributions and Sale of Fund Shares 0.03 % (0.11 )% 1. 33 % S&P 500 Index(reflects no deductions for fees, expenses and taxes) 2 .09 % (0.25 )% 2.95 % After-tax returns are calculated using the historical highest individual federal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs.The index returns presented below assume reinvestment of all distributions and exclude the effect of taxes and fees (if expenses and taxes were deducted, the actual returns of the Index would be lower). Current performance of the Fund may be lower or higher than the performance quoted above. Performance data current to the most recent month end may be obtained by calling (877) 627-8504. Portfolio Management Investment Advisor – Financial Counselors, Inc. Portfolio Manager– David B. Anderson; Senior Vice President and Chief Investment Officer, Value Equity; Portfolio Manager of the Fund since November, 2011. Purchase and Sale of Fund Shares Minimum Initial InvestmentTo Place Buy or Sell Orders $250,000By Mail:FCI Value Equity Fund c/o:Huntington Asset Services, Inc. P.O. Box 6110 Indianapolis, IN46206 Minimum Additional Investment $100By Phone:(877) 627-8504 You may sell or redeem shares through your dealer or financial advisor.Please contact your financial intermediary directly to find out if additional requirements apply. Tax Information The Fund’s distributions are taxable and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred account, such as a 401(k) plan, individual retirement account (IRA) or 529 college savings plan.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank or trust company), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. SUMMARY SECTION – FCI BOND FUND Investment Objective The investment objective of the FCI Bond Fund (the “Fund”) is total return, comprised of both income and capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of the amount redeemed within 60 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.40% Distribution (12b-1) Fees 0.00% Other Expenses 0. 47 % Acquired Fund Fees and Expenses 0. 15 % Total Annual Fund Operating Expenses 1.02 % Fee Waiver/Expense Reimbursement1 (0. 07 %) Total Annual Fund Operating Expenses (after waiver) 0. 95 % 1Effective February 1, 2012 , the Fund’s Advisor contractually has agreed to waive its management fee and/or reimburse expenses so that total annual operating expenses, excluding: brokerage fees and commissions; borrowing costs (such as (i) interest and (ii) dividend expenses on securities sold short); taxes; any 12b-1 fees; any indirect expenses such as acquired fund fees and expenses ; and extraordinary litigation expenses do not exceed 0.80% of the Fund’s average daily net assets through January 31, 2013 , subject to the Advisor’s right to recoup reimbursements on a rolling three-year basis so long as the reimbursement would not exceed the 0.80% expense cap.This expense cap may not be terminated prior to this date except by the Board of Trustees. Expense Example: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested, and that the Fund’s operating expenses remain the same.Only the 1 year number shown below reflects the Advisor’s agreement to waive fees and/or reimburse Fund expenses.Although your actual costs may be different, based on these assumptions, your costs would be: 1 year3 years5 years10 years $97 $371 $666 $1, 506 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual operating expenses or in the Example, above, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 54.86 % of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in a diversified portfolio of intermediate-term (typically with maturities between one and 10 years), investment grade fixed income securities.The Fund may, on occasion, purchase long-term bonds.The Fund may also purchase various mortgage-backed and other asset-backed securities.The Fund’s Advisor seeks to add value for Fund investors and to maximize the risk-adjusted returns versus the unmanaged Barclays Capital U.S. Intermediate Government/Credit Bond Index®, by managing the duration of the Fund’s portfolio, and through sector allocation and issue selection. The Advisor uses a proprietary process that combines economic momentum, inflationary expectations and technical factors to evaluate interest rate changes in order to manage the duration of the Fund’s portfolio in an effort to mitigate risk and maximize total return.The concept of duration is a measure of a security’s price sensitivity to changes in interest rates.Changes in interest rates could result in fluctuation of prices in fixed income securities.For example, if the Advisor’s interest rate forecast is positive, the Fund’s portfolio may be positioned longer in duration than its benchmark index.If the outlook is negative, the Advisor may position the Fund’s portfolio shorter than the benchmark index.In addition to duration management, the Advisor invests in securities of varying maturities depending on market conditions. In general, the Fund maintains an effective weighted average duration of two to five years , and an effective weighted average maturity of three to six years. The Advisor evaluates each sector and manages the Fund’s portfolio such that the Fund’s investments may be over- or under-weighted in a particular sector relative to its benchmark index.Sector allocation decisions use many of the same inputs as those analyzed when formulating an interest rate forecast. Generally, the anticipation of narrowing credit spreads suggests a higher allocation to non-Treasury sectors, while widening credit spreads normally dictate a lower allocation. The Advisor uses a proprietary process that combines economic momentum, inflationary expectations and technical factors to evaluate interest rate changes in order to manage the duration of the Fund’s portfolio in an effort to mitigate risk and maximize total return.In addition to duration management, the Advisor invests in securities of varying maturities depending on market conditions.In general, the Fund maintains an effective weighted average duration of two to five years , and an effective weighted average maturity of three to six years . The Fund will only invest in fixed income securities that, at the time of purchase, are rated investment grade (BBB- or higher, or for Moody’s, Baa or higher) by at least one nationally recognized statistical rating organization such as Moody’s Investor Service, Inc., Standard & Poor’s Rating Group or Fitch Ratings. Under normal conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in fixed income securities, including foreign fixed income securities from developed countries.The Fund may meet this objective by directly investing in fixed income securities, or by investing in other investment companies (including ETFs) that invest primarily in fixed income securities. Fixed income securities in which the Fund typically invests include securities issued or guaranteed by the U.S. government, its agencies or government-sponsored enterprises; corporate debt securities of U.S. and non-U.S. issuers, including convertible securities and corporate commercial paper; mortgage and other asset-backed securities; and money market instruments.All fixed income securities will be denominated in U.S. dollars. The Fund may utilize derivative securities and/or contracts to gain or reduce exposure to certain sectors, industries, and specific credits.These derivatives may be used for hedging and non-hedging purposes and may be structured as swaps, options or notes.These derivatives may involve risks similar to those generally associated with swaps and other derivatives, but also involve investment risks similar to those associated with the direct investments in a component of the underlying financial instrument or index to the extent that the returns payable to the Fund from a derivative will be linked to the investment returns of such component. Principal Risks All investments involve risks, and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not insured or guaranteed by any government agency.As with any mutual fund investment, the Fund’s returns and share price will fluctuate, and you may lose money by investing in the Fund.Below are some of the specific risks of investing in the Fund. Management Risk.The strategy used by the Advisor may fail to produce the intended results. Fixed Income Securities Risks. Interest Rate Risk.The market value of fixed income securities in which the Fund invests and, thus, the Fund’s net asset value, can be expected to vary inversely with changes in interest rates.Debt securities with longer maturities are subject to potentially greater price fluctuation than obligations with shorter maturities.Fluctuations in the market value of fixed income securities subsequent to their acquisition will not affect cash income from such securities but will be reflected in the Fund’s net asset value. Duration Risk.Prices of fixed income securities with longer effective maturities are more sensitive to interest rate changes than those with shorter effective maturities. Credit Risk.The issuer of the fixed income security may not be able to make interest and principal payments when due, and the issuer may not be able to make dividend payments when due.Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation. Prepayment and Extension Risk.As interest rates decline, the issuers of fixed income securities may prepay principal earlier than scheduled, forcing the Fund (or an underlying fund) to reinvest in lower yielding securities.As interest rates increase, slower than expected principal payments may extend the average life of fixed income securities, locking in below-market interest rates and reducing the value of these securities.There is a greater risk that the Fund will lose money due to prepayment and extension risks when the Fund invests in mortgage-backed and asset -backed securities. Government Securities Risk.It is possible that the U.S. Government would not provide financial support to its agencies or instrumentalities if it is not required to do so by law.If a U.S. Government agency or instrumentality in which the Fund invests defaults, and the U.S. Government does not stand behind the obligation, the Fund’s share price or yield could fall. Securities of certain U.S. Government sponsored entities, such as Freddie Mac or Fannie Mae are neither issued nor guaranteed by the U.S. Government.The U.S. Government’s guarantee of ultimate payment of principal and timely payment of interest of any U.S. Government securities owned by the Fund does not imply that the Fund’s shares are guaranteed or that the price of the Fund’s shares will not fluctuate. Mortgage-Related and Other Asset-Backed Securities Risk.Mortgage-related securities include pass-through securities, collateralized mortgage obligations (“CMOs”), commercial mortgage-backed securities, mortgage dollar rolls, CMO residuals, stripped mortgage-backed securities and other securities that directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans on real property. The value of some mortgage- or asset-backed securities may be particularly sensitive to changes in prevailing interest rates. Early repayment of principal on some mortgage-related securities may expose the Funds to a lower rate of return upon reinvestment of principal. When interest rates rise, the value of a mortgage-related security generally will decline; however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other fixed income securities. The value of these securities may fluctuate in response to the market’s perception of the creditworthiness of the issuers. Mortgage-backed securities ("MBS") may also posses credit risk.Because the assets providing cash flows to a mortgage-backed security are comprised of home mortgage loans, the holders of MBS are subject to default and delinquency risks.If mortgage borrowers are delinquent or default on their payments, the holders of MBS may not realize full repayment of their investment or may experience delays in the repayment of their investment.The credit risk of mortgage-backed securities depends, in part, on the likelihood of the borrower paying the promised cash flows of principal and interest on time.The credit risk of a specific MBS may be influenced by a variety of factors including: (i) the mortgage borrower's lessened ability to repay in light of changed circumstances such as a job loss; (ii) the borrower's ability to make higher mortgage payments which may result from floating-rate interest resets; (iii) declines in the value of the property which serves as collateral for the mortgage loan; (iv) seniority or priority of the specific MBS relative to other claims on the cash flow from the pool of mortgage loans. Prepayment Risk.Certain types of asset-backed securities, such as mortgage-backed securities, have yield and maturity characteristics corresponding to underlying assets.Unlike traditional debt securities, which may pay a fixed rate of interest until maturity when the entire principal amount comes due, payments on certain mortgage-backed securities include both interest and a partial payment of principal.Besides the scheduled repayment of principal, payments of principal may result from voluntary prepayment, refinancing, or foreclosure of the underlying mortgage loans. Foreign Risk.Investing in foreign companies (whether directly or through ADRs or ETFs) may involve more risks than investing in U.S. companies.These risks can increase the potential for losses in the Fund and may include, among others, currency risks (fluctuations in currency exchange rates), country risks (political, diplomatic, regional conflicts, terrorism, war, social and economic instability, currency devaluations and policies that have the effect of limiting or restricting foreign investment or the movement of assets), different trading practices, less government supervision, less publicly available information, limited trading markets and greater volatility.ADRs do not eliminate all of the risks associated with direct investment in the securities of foreign issuers. Derivatives Risk.The Fund is subject to credit risk on the amount it expects to receive from counterparties in privately negotiated derivatives contracts.For example, if a swap counterparty defaults on its payment obligations to the Fund, this default will cause the value of your investment in the Fund to decrease.Additionally, if a derivative instrument is used for hedging purposes, there is a risk that the correlation between the derivative and the investment being hedged will not be assessed correctly which could lead to the Fund being exposed to more risk.Derivatives may be illiquid and the market for derivatives is largely unregulated.The use of derivatives may not always be a successful strategy and using them could lower the Fund’s return. Investment Company Securities Risk.When the Fund invests in other investment companies (including ETFs, mutual funds or money market funds) your cost of investing in the Fund may be higher than the cost of investing in a mutual fund that invests directly in fixed income securities.You will indirectly bear any fees and expenses charged by the underlying funds in addition to the Fund’s direct fees and expenses.Therefore, the Fund could incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds).The Fund has no control over the risks taken by the underlying funds in which it invests.At times, underlying funds in which the Fund invests may limit the Fund’s ability to redeem out of the investment and, as a result, such investments may be deemed illiquid. Sector Risk.Although the Advisor does not expect to concentrate the Fund’s investments in any particular sector, the Fund may allocate more of the Fund’s investments to particular segments of the market.For example, the Fund, from time to time, may have over-weighted positions in particular sectors.A particular market sector can be more volatile or underperform relative to the market as a whole.To the extent that the Fund has over-weighted holdings within a particular sector, the Fund is subject to an increased risk that its investments in that particular sector may decline because of changing expectations for the performance of that sector. ETF Risk.In addition to risks generally associated with investments in investment company securities, ETFs are subject to the following additional risks: (i) an ETF’s shares may trade at a market price that is above or below their net asset value; (ii) an active trading market for an ETF’s shares may not develop or be maintained; (iii) the ETF may employ an investment strategy that utilizes high leverage ratios; or (iv) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally. Performance The bar chart below shows how the Fund’s investment results have varied from year to year.The table below shows how the Fund’s average annual total returns compare over time to those of a broad-based securities market index.This information provides some indication of the risks of investing in the Fund.Past performance of the Fund is no guarantee of how it will perform in the future. Highest/Lowest quarterly results during this time period were: Best Quarter:4th Quarter, 2008, 5.38% Worst Quarter:3rd Quarter, 2008, -3.26% AVERAGE ANNUAL TOTAL RETURNS (for the periods ended December 31, 2011 ) FCI Bond Fund 1 Year 5 Year Since Inception (October 4, 2005) Return Before Taxes 3.19 % 5. 40 % 4.95 % Return After Taxes on Distributions 1.88 % 3. 86 % 3. 48 % Return After Taxes on Distributions and Sale of Fund Shares 2.13 % 3. 75 % 3. 40 % Barclays Capital U.S. Intermediate Government/Credit Bond Index(reflects no deductions for fees, expenses and taxes 4.37 % 5. 59 % 5. 21 % After-tax returns are calculated using the historical highest individual federal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs.The index returns presented below assume reinvestment of all distributions and exclude the effect of taxes and fees (if expenses and taxes were deducted, the actual returns of the Index would be lower). Current performance of the Fund may be lower or higher than the performance quoted above. Performance data current to the most recent month end may be obtained by calling (877) 627-8504. Portfolio Management Investment Advisor – Financial Counselors, Inc. Portfolio Managers – The following portfolio managers have been jointly responsible for the day-to-day management of the Fund since its inception. Gary B. Cloud, CFA; Senior Vice President and Co-Chief Investment Officer, Fixed Income Peter G. Greig, CFA; Senior Vice President and Co-Chief Investment Officer, Fixed Income Purchase and Sale of Fund Shares Minimum Initial InvestmentTo Place Buy or Sale Orders $250,000By Mail:FCI Bond Fund c/o:Huntington Asset Services, Inc. P.O. Box 6110 Indianapolis, IN46206 Minimum Additional Investment $100By Phone:(877) 627-8504 You may sell or redeem shares through your dealer or financial advisor.Please contact your financial intermediary directly to find out if additional requirements apply. Tax Information The Fund’s distributions are taxable and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred account, such as a 401(k) plan, individual retirement account (IRA) or 529 college savings plan.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank or trust company), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. ADDITIONAL INFORMATION ABOUT THE VALUE EQUITY FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS Principal Investment Strategies of the Value Equity Fund Using a proprietary security selection process employed by Financial Counselors, Inc., the Fund’s investment advisor (the “Advisor”), the Fund invests primarily in a diversified portfolio of equity securities that the Advisor believes are undervalued by the market.The Advisor makes this determination primarily based on an analysis of a security’s trading price as a multiple of its cash flow.The Fund invests in companies that the Advisor believes exhibit consistency in balance sheet strength, revenues, and cash flow. The Advisor uses a multi-cap value approach to investing that employs top down macro economic and industry-specific research as well as bottom up stock specific research.Relying on a team of portfolio managers and equity analysts, the Advisor uses these styles synergistically to identify investment opportunities for the Fund.Generally, each sector represented in the S&P 500 Index will be represented in the Fund’s portfolio.The Fund may at times significantly overweight or underweight specific sectors based on the Advisor’s research. Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities.The Fund may meet this objective by directly investing in equity securities, or by investing in other investment companies (including ETFs) that invest primarily in equity securities.This investment policy may not be changed without at least 60 days prior written notice to shareholders.Equity securities in which the Fund typically invests include common stocks, securities convertible into common stocks and securities having common stock characteristics, derivative instruments, limited to those with a value based on equity securities (such as rights, warrants or options to purchase common stock, preferred stock, and depositary receipts) and shares of other investment companies and ETFs that invest primarily in equity securities.The Fund may invest up to 25% of its assets in foreign companies operating in developed or undeveloped countries through ETFs that invest primarily in equity securities of foreign companies or by investing in ADRs traded on U.S. stock exchanges.ADRs typically are issued by a U.S. bank or trust company and evidence ownership of underlying securities issued by a foreign company. The Fund’s equity investments may generate some dividend income, as many of the larger companies in which the Fund invests pay dividends.Such dividends may generate taxable income for investors. The Fund may invest in certain derivative investments, such as options and futures contracts, but generally intends to do so for hedging purposes only.The Fund may write covered call options, in which the Fund holds a long position in a security combined with a short position in a call option on the same underlying security. If the Advisor believes that investment opportunities that meet the Fund’s investment criteria are not currently available, and to the extent consistent with the Fund’s policy to invest at least 80% of its net assets in equity securities during normal market conditions, the Fund may invest up to 100% of its assets in money market mutual funds, investment grade, short-term money market instruments, including U.S. Government and agency securities, commercial paper, certificates of deposit, repurchase agreementsand other cash equivalents.The Fund may also invest in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its investment strategies.To the extent the Fund makes these defensive investments, the Fund might not achieve its investment objective. The Advisor will engage in active trading of the Fund’s portfolio securities due to its investment strategy and, as a result, the Fund typically has a high portfolio turnover rate. The Fund may sell holdings that the Advisor believes have reduced value potential, have underperformed the market or relevant economic sector, have exceeded their fair market value, have experienced a change in fundamentals or are subject to other factors that may contribute to relative underperformance.Generally, as a risk management technique, the Advisor will reduce a stock position when it becomes relatively oversized in the Fund’s portfolio. Principal Risks of Investing in the Value Equity Fund All investments involve risks, and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not insured or guaranteed by any government agency.As with any mutual fund investment, the Fund’s returns and share price will fluctuate, and you may lose money by investing in the Fund.Below are some of the specific risks of investing in the Fund. Market Risk. The prices of securities held by the Fund may decline in response to certain events taking place around the world, including those directly involving the companies whose securities are owned by the Fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations. Value Risk.A company may be undervalued due to market or economic conditions, temporary earnings declines, unfavorable developments affecting the company and other factors, or because it is associated with a market sector that generally is out of favor with investors.Undervalued stocks tend to be inexpensive relative to their earnings or assets compared to other types of stock.However, these stocks can continue to be inexpensive for long periods of time and may not realize their full economic value. Management Risk.The Advisor’s value-oriented approach may fail to produce the intended results.If the Advisor’s perception of the value of a company is not realized in the expected time frame, the Fund’s overall performance may suffer. Industry or Sector Risk.Although the Advisor does not expect to concentrate the Fund’s investments in any particular industry or sector, the Fund may allocate more of the Fund’s investments to particular segments of the market.For example, the Fund, from time to time, may have over-weighted positions in particular sectors such as technology or telecommunications.A particular industry or market sector can be more volatile or underperform relative to the market as a whole.To the extent that the Fund has over-weighted holdings within a particular industry or sector, the Fund is subject to an increased risk that its investments in that particular industry or sector may decline because of changing expectations for the performance of that industry or sector. Small/Mid Cap Risk. Stocks of mid- and small-cap companies are more risky than stocks of larger companies. Many of these companies are young and have a limited track record. Their securities may trade less frequently and in more limited volume than those of more mature companies. Mid- and/or small-cap companies also may lack the managerial, financial or other resources necessary to implement their business plans or succeed in the face of competition. The prospects for a company or its industry may deteriorate because of a variety of factors, including disappointing operating results or changes in the competitive environment. Company Specific Risk.Common stock prices are subject to market, economic and business risks that will cause their prices to fluctuate over time.The value of individual stocks may decrease in response to company financial prospects or changing expectations for the performance of the company.While common stocks have historically been a leading choice of long-term investors, stock prices may decline over short or even extended periods. Foreign Risk.Investing in foreign companies (whether directly or through ADRs or ETFs) may involve more risks than investing in U.S. companies.These risks can increase the potential for losses in the Fund and may include, among others, currency risks (fluctuations in currency exchange rates), country risks (political, diplomatic, regional conflicts, terrorism, war, social and economic instability, currency devaluations and policies that have the effect of limiting or restricting foreign investment or the movement of assets), different trading practices, less government supervision, less publicly available information, limited trading markets and greater volatility.ADRs do not eliminate all of the risks associated with direct investment in the securities of foreign issuers.The risks of foreign investing are of greater concern in the case of investments in companies located in emerging markets, which may exhibit greater price volatility and have less liquidity. Investment Company Securities Risk.When the Fund invests in another investment company (including ETFs), it will indirectly bear its proportionate share of any fees and expenses payable directly by the other investment company.Therefore, the Fund will incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds).The Fund has no control over the risks taken by the underlying funds in which it invests. ETF Risk.In addition to risks generally associated with investments in investment company securities, ETFs are subject to the following risks that do not apply to non-exchange traded funds: (i) an ETF’s shares may trade at a market price that is above or below their net asset value; (ii) an active trading market for an ETF’s shares may not develop or be maintained; (iii) the ETF may employ an investment strategy that utilizes high leverage ratios; or (iv) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally. Derivatives Risk.When writing put and call options, the Fund is exposed to declines in the value of the underlying asset against which the option was written.To the extent required, the Fund will cover the financial exposure created by writing put and call options either by purchasing or selling offsetting options or futures or designating liquid assets to cover such financial exposure.When purchasing options, the Fund is exposed to the potential loss of the option purchase price. Derivatives may be illiquid and the market for derivatives is largely unregulated.The use of derivatives may not always be a successful strategy and using them could lower the Fund’s return. Portfolio Turnover Risk. The Fund’s investment strategy typically results in a high portfolio turnover rate. High portfolio turnover results in correspondingly greater brokerage commission expenses and may result in the distribution to shareholders of additional capital gains for tax purposes.These factors may negatively affect the Fund’s performance. Is the Value Equity Fund right for you? The Fund may be suitable for: Long-term investors seeking income and capital appreciation Investors willing to accept price fluctuations in their investments Investors willing to accept risks associated with equity investments General The investment objective and strategies of the Fund, including the Fund’s policy of investing at least 80% of its net assets in equity securities, may be changed without shareholder approval.The Fund’s policy of investing under normal circumstances at least 80% of its net assets in equity securities may only be changed upon 60 days’ notice to shareholders. Portfolio Holdings A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information. ADDITIONAL INFORMATION ABOUT THE BOND FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS Principal Investment Strategies of the Bond Fund The Fund invests primarily in a diversified portfolio of intermediate-term (typically with maturities between one and 10 years), investment grade fixed income securities.The Fund may, on occasion, purchase long-term bonds.The Fund may also purchase various mortgage-backed and other asset-backed securities.The Advisor seeks to add value for Fund investors and to maximize the risk-adjusted returns versus the unmanaged Barclays Capital U.S. Intermediate Government/Credit Bond Index® by managing the duration of the Fund’s portfolio, and through sector allocation and issue selection. The Advisor uses a proprietary process that combines economic momentum, inflationary expectations and technical factors to evaluate interest rate changes in order to manage the duration of the Fund’s portfolio in an effort to mitigate risk and maximize total return.The concept of duration is a measure of a security’s price sensitivity to changes in interest rates.Changes in interest rates could result in fluctuation of prices in fixed income securities.For example, if the Advisor’s interest rate forecast is positive, the Fund’s portfolio may be positioned longer in duration than its benchmark index.If the outlook is negative, the Advisor may position the Fund’s portfolio shorter than the benchmark index.In addition to duration management, the Advisor invests in securities of varying maturities depending on market conditions.In general, the Fund maintains an effective weighted average duration of two to five years , and an effective weighted average maturity of three to six years. The Advisor evaluates each sector and manages the Fund’s portfolio such that the Fund’s investments may be over- or under-weighted in a particular sector relative to its benchmark index.Sector allocation decisions use many of the same inputs as those analyzed when formulating an interest rate forecast. Generally, the anticipation of narrowing credit spreads suggests a higher allocation to non-Treasury sectors, while widening credit spreads normally dictate a lower allocation. The Fund will only invest in fixed income securities that, at the time of purchase, are rated investment grade (BBB- or higher, or for Moody’s, Baa or higher) by at least one nationally recognized statistical rating organization such as Moody’s Investor Service, Inc., Standard & Poor’s Rating Group or Fitch Ratings.In the event that the rating of a portfolio security falls below investment grade, the Advisor may hold or sell the security, depending on whether the Advisor determines that it continues to represent an attractive value. After duration and sector determinations are made, the Fund’s Advisor focuses on individual security selection and the credit quality of various fixed income issues.The Advisor seeks to identify attractively priced fixed income securities within each permitted credit category, considering the degree of liquidity and risk of a potential downgrade.The Advisor’s approach in this regard is intended to identify a favorable risk/reward profile of securities held in the Fund’s portfolio. Under normal conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in fixed income securities, including foreign fixed income securities from developed countries.The Fund may meet this objective by directly investing in fixed income securities, or by investing in other investment companies and ETFs that invest primarily in fixed income securities. This investment policy may not be changed without at least 60 days prior written notice to shareholders.Fixed income securities include securities issued or guaranteed by the U.S. government, its agencies or government-sponsored enterprises; corporate debt securities of U.S. and non-U.S. issuers, including convertible securities and corporate commercial paper; mortgage and other asset-backed securities; inflation-indexed bonds issued by both governments and corporations; structured notes, including hybrid or “indexed” securities, event-linked bonds and loan participations; delayed portfolio loans and revolving credit securities; bank certificates of deposit, fixed time deposits, bankers’ acceptances and money market instruments; repurchase agreements; debt securities issued by state or local governments and their agencies and government-sponsored enterprises; obligations of foreign governments or their subdivisions, agencies and government-sponsored enterprises; and obligations of international agencies or supranational entities.All fixed income securities will be denominated in U.S. dollars. The Fund may utilize derivative securities and/or contracts to gain or reduce exposure to certain sectors, industries, and specific credits.These derivatives may be used for hedging and non-hedging purposes and may be structured as swaps, options or notes.These derivatives may involve risks similar to those generally associated with swaps and other derivatives, but also involve investment risks similar to those associated with the direct investments in a component of the underlying financial instrument or index to the extent that the returns payable to the Fund from a derivative will be linked to the investment returns of such component. The Advisor intends to purchase securities primarily for the long-term.As a result, the Advisor believes the Fund will have a low turnover, which should help minimize short-term capital gains and postpone long-term capital gains.However, when the Advisor deems that changes will benefit the Fund, portfolio turnover will not be a limiting factor. The Fund may sell holdings that the Advisor believes have become unattractive, such as when fundamentals deteriorate or when other investment opportunities exist that may have more attractive yields. From time to time, the Fund may take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.For example , the Fund may invest up to 100% of its assets in money market mutual funds, investment grade, short-term money market instruments, including U.S. Government and agency securities, commercial paper, certificates of deposit, repurchase agreementsand other cash equivalents.The Fund may also invest in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its investment strategies.To the extent the Fund makes these investments, the Fund might not achieve its investment objective. Principal Risks of Investing in the Bond Fund All investments involve risks, and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not insured or guaranteed by any government agency.As with any mutual fund investment, the Fund’s returns and share price will fluctuate, and you may lose money by investing in the Fund.Below are some of the specific risks of investing in the Fund. Management Risk.The strategy used by the Advisor may fail to produce the intended results. Fixed Income Securities Risks. Interest Rate Risk.The market value of fixed income securities in which the Fund invests and, thus, the Fund’s net asset value, can be expected to vary inversely with changes in interest rates.Debt securities with longer maturities are subject to potentially greater price fluctuation than obligations with shorter maturities.Fluctuations in the market value of fixed income securities subsequent to their acquisition will not affect cash income from such securities but will be reflected in the Fund’s net asset value. Duration Risk.Prices of fixed income securities with longer effective maturities are more sensitive to interest rate changes than those with shorter effective maturities. Credit Risk.The issuer of the fixed income security may not be able to make interest and principal payments when due, and the issuer may not be able to make dividend payments when due.Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation. Prepayment and Extension Risk.As interest rates decline, the issuers of fixed income securities may prepay principal earlier than scheduled, forcing the Fund (or an underlying fund) to reinvest in lower yielding securities.As interest rates increase, slower than expected principal payments may extend the average life of fixed income securities, locking in below-market interest rates and reducing the value of these securities.There is a greater risk that the Fund will lose money due to prepayment and extension risks when the Fund invests in mortgage-backed and asset - backed securities. Government Securities Risk.It is possible that the U.S. Government would not provide financial support to its agencies or instrumentalities if it is not required to do so by law.If a U.S. Government agency or instrumentality in which the Fund invests defaults, and the U.S. Government does not stand behind the obligation, the Fund’s share price or yield could fall. Securities of certain U.S. Government sponsored entities, such as Freddie Mac or Fannie Mae are neither issued nor guaranteed by the U.S. Government.The U.S. Government’s guarantee of ultimate payment of principal and timely payment of interest of any U.S. Government securities owned by the Fund does not imply that the Fund’s shares are guaranteed or that the price of the Fund’s shares will not fluctuate. Mortgage-Related and Other Asset-Backed Securities Risk.Mortgage-related securities include pass-through securities, collateralized mortgage obligations (“CMOs”), commercial mortgage-backed securities, mortgage dollar rolls, CMO residuals, stripped mortgage-backed securities and other securities that directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans on real property. The value of some mortgage- or asset-backed securities may be particularly sensitive to changes in prevailing interest rates. Early repayment of principal on some mortgage-related securities may expose the Funds to a lower rate of return upon reinvestment of principal. When interest rates rise, the value of a mortgage-related security generally will decline; however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other fixed income securities. The value of these securities may fluctuate in response to the market’s perception of the creditworthiness of the issuers. Mortgage-backed securities ("MBS") may also posses credit risk.Because the assets providing cash flows to a mortgage-backed security are comprised of home mortgage loans, the holders of MBS are subject to default and delinquency risks.If mortgage borrowers are delinquent or default on their payments, the holders of MBS may not realize full repayment of their investment or may experience delays in the repayment of their investment.The credit risk of mortgage-backed securities depends, in part, on the likelihood of the borrower paying the promised cash flows of principal and interest on time.The credit risk of a specific MBS may be influenced by a variety of factors including: (i) the mortgage borrower's lessened ability to repay in light of changed circumstances such as a job loss; (ii) the borrower's ability to make higher mortgage payments which may result from floating-rate interest resets; (iii) declines in the value of the property which serves as collateral for the mortgage loan; (iv) seniority or priority of the specific MBS relative to other claims on the cash flow from the pool of mortgage loans. Prepayment Risk.Certain types of asset-backed securities, such as mortgage-backed securities, have yield and maturity characteristics corresponding to underlying assets.Unlike traditional debt securities, which may pay a fixed rate of interest until maturity when the entire principal amount comes due, payments on certain mortgage-backed securities include both interest and a partial payment of principal.Besides the scheduled repayment of principal, payments of principal may result from voluntary prepayment, refinancing, or foreclosure of the underlying mortgage loans. Foreign Risk.Investing in foreign companies (whether directly or through ADRs or ETFs) may involve more risks than investing in U.S. companies.These risks can increase the potential for losses in the Fund and may include, among others, currency risks (fluctuations in currency exchange rates), country risks (political, diplomatic, regional conflicts, terrorism, war, social and economic instability, currency devaluations and policies that have the effect of limiting or restricting foreign investment or the movement of assets), different trading practices, less government supervision, less publicly available information, limited trading markets and greater volatility.ADRs do not eliminate all of the risks associated with direct investment in the securities of foreign issuers. Derivatives Risk.The Fund is subject to credit risk on the amount it expects to receive from counterparties in privately negotiated derivatives contracts.For example, if a swap counterparty defaults on its payment obligations to the Fund, this default will cause the value of your investment in the Fund to decrease.Additionally, if a derivative instrument is used for hedging purposes, there is a risk that the correlation between the derivative and the investment being hedged will not be assessed correctly which could lead to the Fund being exposed to more risk.Derivatives may be illiquid and the market for derivatives is largely unregulated.The use of derivatives may not always be a successful strategy and using them could lower the Fund’s return. Investment Company Securities Risk.When the Fund invests in other investment companies (including ETFs, mutual funds or money market funds) your cost of investing in the Fund may be higher than the cost of investing in a mutual fund that invests directly in fixed income securities.You will indirectly bear any fees and expenses charged by the underlying funds in addition to the Fund’s direct fees and expenses.Therefore, the Fund could incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds).The Fund has no control over the risks taken by the underlying funds in which it invests.At times, underlying funds in which the Fund invests may limit the Fund’s ability to redeem out of the investment and, as a result, such investments may be deemed illiquid. Sector Risk.Although the Advisor does not expect to concentrate the Fund’s investments in any particular sector, the Fund may allocate more of the Fund’s investments to particular segments of the market.For example, the Fund, from time to time, may have over-weighted positions in particular sectors.A particular market sector can be more volatile or underperform relative to the market as a whole.To the extent that the Fund has over-weighted holdings within a particular sector, the Fund is subject to an increased risk that its investments in that particular sector may decline because of changing expectations for the performance of that sector. ETF Risk.In addition to risks generally associated with investments in investment company securities, ETFs are subject to the following additional risks: (i) an ETF’s shares may trade at a market price that is above or below their net asset value; (ii) an active trading market for an ETF’s shares may not develop or be maintained; (iii) the ETF may employ an investment strategy that utilizes high leverage ratios; or (iv) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally. Is the Bond Fund right for you? The Fund may be suitable for: Long-term investors seeking total return Investors seeking a fixed income allocation General The investment objective and strategies of the Fund, including the Fund’s policy of investing at least 80% of its net assets in fixed income securities, may be changed without shareholder approval.The Fund’s policy of investing under normal circumstances at least 80% of its net assets in fixed income securities may only be changed upon 60 days’ notice to shareholders. Portfolio Holdings A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information. ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUNDS Investment Advisor Financial Counselors, Inc., 442 West 47th Street, Kansas City, Missouri 64112, www.fciadvisors.com, serves as Advisor to the Funds.The Advisor has overall supervisory management responsibility for the general management and investment of the Funds and their securities portfolios.The Advisor sets each Fund’s overall investment strategies, identifies securities for investment, determines when securities should be purchased or sold by a Fund, selects brokers or dealers to execute transactions for each Fund’s portfolio and votes any proxies solicited by portfolio companies. The Advisor provides investment consulting and administrative services to personal trust and employee benefit accounts, endowments and other institutional and high net worth individual investment management accounts and, currently, advises in excess of $4. 3 billion in assets.The Advisor has over 45 years of experience in managing large cap, core equity portfolios and high quality, fixed income portfolios.The Advisor has a disciplined investment process that it believes will produce superior performance while managing risk.The FCI Funds are the first mutual funds managed by the Advisor. For the fiscal year ended September 30, 2011 , the Advisor was entitled to receive a fee from the Equity Fund equal to 0.60% of its average daily net assets (and received ( 0 .04)% after fee waivers and reimbursements), and a fee from the Bond Fund equal to 0.40% of its average daily net assets (and received 0. 33 % after fee waivers and reimbursements).The Advisor contractually has agreed to waive its fee and reimburse certain operating expenses of each Fund so that total annual fund operating expenses, excluding brokerage fees and commissions, 12b-1 fees, borrowing costs (such as interest and dividend expenses on securities sold short), taxes, extraordinary litigation expensesand any indirect expenses (such as acquired fund fees and expenses ), do not exceed 1.00% for the Equity Fund and 0.80% for the Bond Fund.The contractual arrangement is in place through January 31, 2013 .Each waiver or reimbursement by the Advisor with respect to a Fund is subject to repayment by that Fund within the three fiscal years following the fiscal year in which that particular expense is incurred; provided that such Fund is able to make the repayment without exceeding its expense limitation set forth above. The Advisor, not the Funds, may pay certain financial institutions (which may include banks, broker-dealers and other industry professionals) a fee for providing distribution related services and/or for performing certain administrative servicing functions for a Fund’s shareholders to the extent these institutions are allowed to do so by applicable statute, rule or regulation.The Funds may from time to time purchase securities issued by financial institutions that provide such services; however, in selecting investments for a Fund, no preference will be shown for such securities. The Funds’ annual report to shareholders for the fiscal year ended September 30, 2011 contains information about the factors that the Board of Trustees considered in approving each Fund’s management agreement. Portfolio Managers The investment decisions for each Fund are made by the Advisor’s investment team, which is primarily responsible for the day-to-day management of the Funds’ portfolio.The members of the investment team are David Anderson, Gary B. Cloud and Peter G. Greig.David Anderson is responsible for the day-to-day management of the Value Equity Fund and has decision-making authority relating to the Value Equity Fund’s investments.Gary Cloud and Peter Greig generally are equally responsible for the day-to-day management of the Bond Fund, although Mr. Cloud has ultimate decision-making authority related to the Bond Fund’s investments. David B. Anderson– Mr. Anderson re-joined the Advisor in 2006 and currently serves as the lead portfolio manager for the Value Equity Strategy.He is also a member of the Value Equity Investment Committee.Mr. Anderson earned his bachelor’s of science degree in economics from the University of Missouri, Columbia in 1969 and his master’s degree in finance from Central Missouri State University in 1972.Mr.Anderson has been managing client accounts on a discretionary basis for 39 years and he has been working in the financial industry for 42 years.He began his investment career in 1969 with Farmland and joined H.O. Peet & Company/FCI the first time in 1972 as an analyst.In 1975, Dave joined Commerce Trust as vice president of marketing.In 1979 he moved to UMB Bank and in 1990 became the executive vice president in charge of the entire trust investment division.From 2000-2006 Dave was the head of investments at Gold Trust Company.Dave is a member and former board member of the Kansas City Society of Chartered Financial Analysts and is a member of the CFA Institute. Gary B. Cloud, CFA – Mr. Cloud joined the Advisor in 2003 and currently serves as Senior Vice President and Co-Chief Investment Officer, Fixed Income.Mr. Cloud manages fixed income portfolios for the Advisor.He also serves as a member of the Advisor’s fixed income and equity investment committees, and is a member of the asset allocation committee.Mr.Cloud has been managing client accounts on a discretionary basis for 9 years.He began his investment career in 1986 working in the secondary marketing department of a mortgage banking company.Mr. Cloud’s experience with mortgage-backed securities led him to Bank One Corporation where he spent 10 years in a variety of consumer lending, asset acquisition and portfolio management roles.He moved to Kansas City in 1988 and managed a $1.5 billion portfolio of corporate, mortgage and asset-backed securities for a local insurance company.From 1998 to 2003, he was a Vice President of Securities for Business Men’s Assurance.Mr. Cloud is a member of the Kansas City CFA Society and the CFA Institute.He received his bachelor’s degree in business administration from Bowling Green State University and his master’s degree in business administration from the University of Dayton. Peter G. Greig, CFA – Mr. Greig is a Senior Vice President and Co-Chief Investment Officer, Fixed Income of the Advisor.He joined the Advisor in 1989 as a trader and fixed income analyst.Mr. Greig manages fixed income portfolios for institutional clients with various objectives.In addition, he oversees the Advisor’s fixed income trading operations, provides fixed income expertise to other managers, and is chairman of the Advisor’s fixed income investment committee.Mr.Greig has been managing client accounts on a discretionary basis for 23 years.Prior to joining the Advisor, Mr. Greig’s experience included working in the pension fund investment department at the Chrysler Corporation, as well as working in managerial positions for several small businesses.Mr. Greig received his Masters of Business Administration degree, with a major in Finance, from Indiana University and his undergraduate degree in business administration from the University of Kansas.He is a member of the Kansas City CFA Society and is a Chartered Financial Analyst. The Statement of Additional Information provides additional information about the portfolio managers, including their compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of shares of the Funds. ACCOUNT INFORMATION How To Buy Shares To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. This means that when you open an account, we will ask for your name, residential address, date of birth, government identification number and other information that will allow us to identify you. We also may ask to see your driver’s license or other identifying documents, and may take additional steps to verify your identity.If we do not receive these required pieces of information, there may be a delay in processing your investment request, which could subject your investment to market risk.If we are unable to immediately verify your identity, the Funds may restrict further investment until your identity is verified.However, if we are unable to verify your identity, the Funds reserve the right to close your account without notice and return your investment to you at the applicable Fund’s NAV determined on the day in which your account is closed.If we close your account because we are unable to verify your identity, your investment will be subject to market fluctuation, which could result in a loss of a portion of your principal investment. The minimum initial investment in each Fund is $250,000 and minimum subsequent investments are $100.The Advisor may, in its sole discretion, waive these minimums for individual retirement accounts (IRAs) and in certain other circumstances.Each Fund may waive or lower investment minimums for investors who invest in the Fund through an asset-based fee program made available through a financial intermediary. If your investment is aggregated into an omnibus account established by an investment advisor, broker or other intermediary, the account minimums apply to the omnibus account, not to your individual investment; however, the financial intermediary may also impose minimum requirements that are different from those set forth in this prospectus.If you choose to purchase or redeem shares directly from a Fund, you will not incur charges on purchases and redemptions (other than for short-term redemptions).However, if you purchase or redeem shares through a broker-dealer or another intermediary, you may be charged a fee by that intermediary. BY DEPOSITING SECURITIES Shares of a Fund may be purchased in exchange for an investor’s securities if the securities are acceptable to the Advisor and satisfy applicable investment objectives and policies of that Fund.Investors interested in exchanging securities should first contact the Advisor and acquire instructions regarding submission of a written description of the securities which the investor wishes to exchange.A Fund must receive a written representation that all such securities offered to the Fund are not subject to any sale restrictions.Within five business days of receipt of the written description of securities and the required representation, the Advisor will notify the investor whether the securities to be exchanged are acceptable.There is no charge for this review by the Advisor. Securities accepted by a Fund must have a readily ascertainable value as determined by the Fund’s administrator and fund accountant.Securities are valued in the manner described for valuing Fund assets in the section entitled “Determination of Net Asset Value.”Acceptance of an order may occur on any day during the five-day period afforded the Advisor to review the acceptability of the securities.Upon acceptance of such order, the securities must be delivered in fully negotiable form within five days.The Advisor will provide delivery instructions at the time of acceptance.A gain or loss for federal income tax purposes may be realized by the investor upon the exchange of securities, depending upon the adjusted tax basis and value of the securities tendered.A Fund will accept securities in this manner only for purposes of investment, and not for resale. Initial Purchase By Mail - To be in proper form, your initial purchase request must include: a completed and signed investment application form; and a personal check with name pre-printed (subject to the minimum amounts) made payable to the appropriate Fund Mail the application and check to: U.S. Mail: Overnight: FCI Value Equity Fund orFCI Value Equity Fund FCI Bond FundFCI Bond Fund c/o Huntington Asset Services, Inc.c/o Huntington Asset Services, Inc. P.O. Box 61102960 North Meridian Street, Suite 300 Indianapolis, Indiana 46206-6110Indianapolis, Indiana 46208 By Wire - You may also purchase shares of each Fund by wiring federal funds from your bank, which may charge you a fee for doing so.To wire money, you must call Shareholder Services at 1-877-627-8504 to obtain instructions on how to set up your account and to obtain an account number. You must provide a signed application to Huntington Asset Services, Inc., at the above address in order to complete your initial wire purchase.Wire orders will be accepted only on a day on which the Funds, their custodian and transfer agent are open for business.A wire purchase will not be considered made until the wired money is received and the purchase is received by the appropriate Fund.The purchase price per share will be the net asset value next determined after the wire purchase is received by a Fund.Any delays which may occur in wiring money, including delays which may occur in processing by the banks, are not the responsibility of the Funds or the transfer agent.There is presently no fee for the receipt of wired funds, but the Funds may charge shareholders for this service in the future. Additional Investments You may purchase additional shares of the Funds at any time (subject to minimum investment requirements) by mail, wire or automatic investment.Each additional mail purchase request must contain: -your name -the name on your account(s) -your account number(s) -a check made payable to your Fund Checks should be sent to the appropriate Fund at the address listed under the heading “Initial Purchase – By Mail” in this prospectus.To send a bank wire, follow the instructions outlined under the heading “Initial Purchase – By Wire” in this prospectus. Automatic Investment Plan You may make regular investments in the Funds with an Automatic Investment Plan by completing the appropriate section of the account application or completing a systematic investment plan form with the proper signature guarantee and attaching a voided personal check.Investments may be made monthly to allow dollar-cost averaging by automatically deducting $100 or more from your bank checking account.You may change the amount of your monthly purchase at any time.If an Automatic Investment Plan purchase is rejected by your bank, your shareholder account will be charged a fee to defray bank charges. Tax Sheltered Retirement Plans Shares of the Funds may be an appropriate investment medium for tax-sheltered retirement plans, including: individual retirement plans (IRAs); simplified employee pensions (SEPs); 401(k) plans; qualified corporate pension and profit-sharing plans (for employees); tax-deferred investment plans (for employees of public school systems and certain types of charitable organizations); and other qualified retirement plans.You should contact the Funds’ transfer agent for the procedure to open an IRA or SEP plan, as well as more specific information regarding these retirement plan options.Please consult with an attorney or tax advisor regarding these plans. You must pay custodial fees for your IRA by redemption of sufficient shares of the applicable Fund from the IRA unless you pay the fees directly to the IRA custodian.Call Shareholder Services about the IRA custodial fees. Distribution Plan Each Fund has adopted a distribution plan in accordance with Rule 12b-1 under the Investment Company Act of 1940.Under this plan, each Fund may pay a fee of 0.25% of its average daily net assets to the Advisor and/or certain broker-dealers, investment advisors, banks or other financial institutions to help defray the cost of servicing Fund shareholders.Because these fees are an ongoing expense, over time they reduce the net investment results of a Fund and may cost you more than paying other types of sales charges.Neither Fund has implemented its 12b-1 Plan, although a Fund may do so at any time after January 31, 2013 upon notice to shareholders. Other Purchase Information The Funds may limit the amount of purchases and refuse to sell shares to any person.If your check or wire does not clear, you will be responsible for any loss incurred by a Fund.You may be prohibited or restricted from making future purchases in either Fund.Checks must be made payable to the appropriate Fund.The Funds and their transfer agent may refuse any purchase order for any reason.Cash, third party checks (except for properly endorsed IRA rollover checks), counter checks, starter checks, traveler’s checks, money orders, (other than money orders issued by a bank), credit card checks, and checks drawn on non-U.S. financial institutions will not be accepted.Cashier’s checks, bank official checks, and bank money orders may be accepted in amounts greater than $10,000.In such cases, a fifteen (15) business day hold will be applied to the funds (which means that you may not redeem your shares until the holding period has expired).Cashier’s checks and bank official checks in amounts less than $10,000 will also be accepted for IRA transfers from other financial institutions. The Funds have authorized certain broker-dealers and other financial institutions (including their designated intermediaries) to accept on their behalf purchase and sell orders.A Fund is deemed to have received an order when the authorized person or designee accepts the order, and the order is processed at the net asset value next calculated thereafter.It is the responsibility of the broker-dealer or other financial institution to transmit orders promptly to the Funds’ transfer agent. How To Exchange Shares You may exchange your shares of one Fund for shares of the other Fund.In general, the same rules and procedures that apply to sales and purchases apply to exchanges. You may call Shareholder Services at 1-877-627-8504 to exchange shares.An exchange may also be made by written request signed by all registered owners of the account mailed to the address listed above.Requests for exchanges received prior to close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) will be processed based on the next determined net asset value (“NAV”) as of the close of business on the same day. An exchange is made by selling shares of one Fund and using the proceeds to buy shares of another Fund, with the NAV for the sale and the purchase calculated on the same day.An exchange results in a sale of shares for federal income tax purposes.If you make use of the exchange privilege, you may realize either a long term or short term capital gain or loss on the shares sold. Before making an exchange, you should consider the investment objective of the Fund to be purchased.If your exchange creates a new account, you must satisfy the requirements of the Fund in which shares are being purchased.You may make an exchange to a new account or an existing account; however, the account ownership must be identical.Exchanges may be made only in states where an exchange may legally be made.The Funds reserve the right to terminate or modify the exchange privilege at any time. How To Redeem Shares You may receive redemption payments by check or federal wire transfer.The proceeds may be more or less than the purchase price of your shares, depending on the market value of a Fund’s securities at the time of your redemption.A wire transfer fee of $15 is charged to defray custodial charges for redemptions paid by wire transfer.This fee is subject to change.Any charges for wire redemptions will be deducted from your account by redemption of shares.The Funds do not intend to redeem shares in any form except cash.However, if the amount you are redeeming is over the lesser of $250,000 or 1% of a Fund’s net asset value, each Fund has the right to redeem your shares by giving you the amount that exceeds the lesser of $250,000 or 1% of the Fund’s net asset value in securities instead of cash.In the event that an in-kind distribution is made, a shareholder may incur additional expenses, such as the payment of brokerage commissions, on the sale or other disposition of the securities received from the Fund.If you redeem your shares through a broker-dealer or other institution, you may be charged a fee by that institution. By Mail - You may redeem any part of your account in a Fund at no charge by mail.Your request should be addressed to: U.S. Mail: Overnight: FCI Value Equity Fund orFCI Value Equity Fund FCI Bond FundFCI Bond Fund c/o Huntington Asset Services, Inc.c/o Huntington Asset Services, Inc. P.O. Box 61102960 North Meridian Street, Suite 300 Indianapolis, Indiana 46206-6110Indianapolis, Indiana 46208 Your request for a redemption must include your letter of instruction, including the Fund name, account number, account name(s), the address, and the dollar amount or number of shares you wish to redeem.Requests to sell shares that are received in good order are processed at the net asset value next calculated after a Fund receives your order in proper form.To be in proper order, your request must be signed by all registered share owner(s) in the exact name(s) and any special capacity in which they are registered.A Fund may require that signatures be guaranteed if you request the redemption check be made payable to any person other than the shareholder(s) of record, mailed to an address other than the address of record, or if the mailing address has been changed within 30 days of the redemption request, or in certain other circumstances, such as to prevent unauthorized account transfers or redemptions.A Fund may also require a signature guarantee for redemptions of $25,000 or more.Signature guarantees are for the protection of shareholders.You can obtain a signature guarantee from most banks and securities dealers, but not from a notary public.All documentation requiring a signature guarantee stamp must utilize a New Technology Medallion stamp, generally available from the bank where you maintain a checking or savings account.For joint accounts, both signatures must be guaranteed.Please call Shareholder Services at 1-877-627-8504 if you have questions.At the discretion of the Funds or the Funds’ transfer agent, a shareholder, prior to redemption, may be required to furnish additional legal documents to insure proper authorization. By Telephone - You may redeem any part of your account (up to $25,000) in a Fund by calling Shareholder Services at 1-877-627-8504.You must first complete the Optional Telephone Redemption and Exchange section of the investment application or provide a signed letter of instructions with the proper signature guarantee stamp to institute this option.The Funds, the transfer agent and the custodian are not liable for following redemption or exchange instructions communicated by telephone to the extent that they reasonably believe the telephone instructions to be genuine.However, if they do not employ reasonable procedures to confirm that telephone instructions are genuine, they may be liable for any losses due to unauthorized or fraudulent instructions.Procedures employed may include recording telephone instructions and requiring a form of personal identification from the caller. The Funds or the transfer agent may terminate the telephone redemption procedures at any time.During periods of extreme market activity, it is possible that shareholders may encounter some difficulty in telephoning a Fund, although neither the Funds nor the transfer agent have ever experienced difficulties in receiving and in a timely fashion responding to telephone requests for redemptions or exchanges.If you are unable to reach the Funds by telephone, you may request a redemption or exchange by mail. Additional Information - If you are not certain of the requirements for a redemption please call Shareholder Services at 1-877-627-8504.Redemptions specifying a certain date or share price cannot be accepted and will be returned.You will be mailed the proceeds on or before the fifth business day following the redemption.However, payment for redemption made against shares purchased by check will be made only after the check has been collected, which normally may take up to fifteen calendar days.Also, when the New York Stock Exchange is closed (or when trading is restricted) for any reason other than its customary weekend or holiday closing, or under any emergency circumstances (as determined by the Securities and Exchange Commission) the Funds may suspend redemptions or postpone payment dates.You may be assessed a fee if a Fund incurs bank charges because you direct the Fund to re-issue a redemption check. Redemption proceeds sent by check by a Fund and not cashed within 180 days will be reinvested in the applicable Fund at the current day’s NAV.Redemption proceeds that are reinvested are subject to market risk like any other investment in a Fund. Because the Funds incur certain fixed costs in maintaining shareholder accounts, the Funds may require you to redeem all of your shares in a Fund on 30 days’ written notice if the value of your shares in the Fund is less than $1,000 due to redemptions, or such other minimum amount as the Fund may determine from time to time.You may increase the value of your shares in a Fund to the minimum amount within the 30-day period.All shares of a Fund are also subject to involuntary redemption if the Board of Trustees determines to liquidate a Fund.In such event, pursuant to the Agreement and Declaration of Trust, the Board may close a Fund with notice to shareholders but without having to obtain shareholder approval. An involuntary redemption will create a capital gain or capital loss which may have tax consequences about which you should consult your tax advisor. Funds’ Policy on Market Timing.The Funds discourage market timing.Market timing is an investment strategy using frequent purchases, redemptions and/or exchanges in an attempt to profit from short-term market movements.Market timing may result in dilution of the value of a Fund’s shares held by long-term shareholders, disrupt portfolio management and increase a Fund’s expenses for all shareholders.The Board of Trustees has adopted a policy directing each Fund to reject any purchase order with respect to any investor, a related group of investors or their agent(s), where it detects a pattern of purchases and sales of a Fund that indicates market timing or trading that it determines is abusive.This policy generally applies to all of the Funds’ shareholders.The Board of Trustees has adopted a redemption policy to discourage short-term traders and/or market timers from investing in each Fund.A 1.00% short-term redemption fee will be assessed by each Fund against investment proceeds withdrawn within 60 calendar days of investment.Fund shares received from reinvested distributions or capital gains are not subject to the redemption fee.After excluding any shares that are associated with reinvested distributions from the redemption fee calculation, each Fund uses a “first-in, first-out” method to determine the 60-day holding period.Thus, if you bought shares on different days, the shares purchased first will be redeemed first for purposes of determining whether the redemption fee applies.The proceeds collected from redemption fees will be used for the benefit of existing shareholders.The Funds' Administrator performs automated monitoring of any short-term trading activity in each Fund’s shares.Any instance of suspected short-term trading is investigated by the Administrator’s compliance department.If such trades were deemed to be a violation of the Funds' short-term trading policy, then the Advisor would be notified and action taken, such as suspending future purchases by the short-term trader.The Administrator provides a quarterly certification to the Board of Trustees, confirming that it has monitored shareholders’ trades for potential short-term trading activity and, if such activity were to be discovered, the Administrator would be required to report such short-term trading to the Board of Trustees. If you invest in a Fund through a bank, broker-dealer, 401(k) plan, financial advisor or financial supermarket (“Financial Intermediary”), the Financial Intermediary may, in lieu of charging the redemption fee set forth in this Prospectus, enforce its own market timing policy.“Omnibus accounts” that include multiple customers of the Financial Intermediary also will be exempt from the redemption fee if the Financial Intermediary does not track and/or process redemption fees.Additionally, the transfer of shares from one retirement account to another, accounts participating in a wrap fee program and redemptions caused by decisions of employer-sponsored retirement plans may be exempt from the redemption fee.Redemption fees may be waived for mandatory retirement withdrawals, systematic withdrawals, redemptions made to pay for various administrative fees and, at the sole discretion of a Fund’s Advisor, due to changes in an investor’s circumstances, such as death.No exceptions will be granted to persons believed by a Fund to be “market-timers.” While both Funds attempt to deter market timing, there is no assurance that either Fund will be able to identify and eliminate all market timers.For example, certain accounts called “omnibus accounts” include multiple shareholders.Despite a Fund’s efforts to detect and prevent abusive trading activities, it may be difficult to identify such activity in certain omnibus accounts traded through a financial intermediary.Omnibus accounts typically provide a Fund with a net purchase or redemption request on any given day where purchasers of Fund shares and redeemers of Fund shares are netted against one another and the identity of individual purchasers and redeemers whose orders are aggregated is not known by a Fund.Consequently, a Fund may not have knowledge of the identity of investors and their transactions.The netting effect often makes it more difficult to apply redemption fees, and there can be no assurance that either Fund will be able to apply the fee to such accounts in an effective manner.Under a federal rule, each Fund is required to have an agreement with many of its intermediaries obligating the intermediaries to provide, upon the Fund’s request, information regarding the intermediaries’ customers and their transactions.However, there can be no guarantee that all excessive, short-term or other abusive trading activities will be detected, even with such an agreement in place.Certain intermediaries, in particular retirement plan sponsors and administrators, may have less restrictive policies regarding short-term trading.In addition to the redemption fee, each Fund reserves the right to reject any purchase order for any reason, including purchase orders that it does not think are in the best interest of the Fund or its shareholders, or if the Fund thinks that trading is abusive.Neither Fund has entered into any arrangements with any person to permit frequent purchases and redemptions of Fund Shares. Determination of Net Asset Value The price you pay for your shares is based on the applicable Fund’s net asset value per share (“NAV”).The NAV is calculated at the close of trading (normally 4:00 p.m. Eastern time) on each day the New York Stock Exchange is open for business (the Stock Exchange is closed on weekends, most Federal holidays and Good Friday). The NAV is calculated by dividing the value of a Fund’s total assets (including interest and dividends accrued but not yet received) minus liabilities (including accrued expenses) by the total number of shares outstanding.Requests to purchase and sell shares are processed at the NAV next calculated after a Fund receives your order in proper form. Each Fund’s assets generally are valued at their market value.If market quotations are not readily available, or if an event occurs after the close of the trading market but before the calculation of a Fund’s NAV that materially affects the value, the security will be valued by the Fund’s Advisor at a fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Advisor according to procedures approved by the Board of Trustees.Fair valuation also is permitted if, in the Advisor’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Advisor is aware of any other data that calls into question the reliability of market quotations.Without fair valuation, short-term traders could take advantage of the arbitrage opportunity and dilute the NAV of long-term investors.Fair valuation of a Fund’s portfolio securities can serve to reduce arbitrage opportunities available to short-term traders, but there is no assurance that fair value pricing policies will prevent dilution of a Fund’s NAV by short-term traders, or that a Fund will realize fair valuation upon the sale of a security. Dividends, Distributions and Taxes Dividends and Distributions.Each Fund typically distributes to its shareholders as dividends substantially all of its net investment income and any realized net capital gains.These distributions are automatically reinvested in the applicable Fund unless you request cash distributions on your application or through a written request.The Value Equity Fund expects that its distributions will consist primarily of net realized capital gains.The Bond Fund expects that its distributions will consist primarily of net investment income.Each Fund declares and pays dividends at least annually, except that the Bond Fund declares and pays dividends on a quarterly basis. Taxes.Net investment income distributed by the Funds generally will consist of interest income, if any, and dividends received on investments, less expenses.The dividends you receive, whether or not reinvested, will be taxed as ordinary income except as discussed below (including in the table). Each Fund will typically distribute net realized capital gains to its shareholders once a year.Capital gains are generated when a Fund sells its capital assets for a profit.Capital gains are taxed differently depending on how long a Fund has held the capital asset sold.Distributions of gains recognized on the sale of capital assets held for one year or less are taxed at ordinary income rates; distributions of gains recognized on the sale of capital assets held longer than one year are taxed at long-term capital gains rates regardless of how long you have held your shares.If a Fund distributes an amount exceeding its income and gains, this excess will generally be treated as a non-taxable return of capital. Unless you indicate another option on your account application, any dividends and capital gain distributions paid to you by a Fund automatically will be invested in additional shares of that Fund.Alternatively, you may elect to have: (1) dividends paid to you in cash and the amount of any capital gain distributions reinvested; or (2) the full amount of any dividends and capital gain distributions paid to you in cash.Each Fund will send dividends and capital gain distributions elected to be received as cash to the address of record or bank of record on the applicable account.Your distribution option will automatically be converted to having all dividends and other distributions reinvested in additional shares if any of the following occur: Postal or other delivery service is unable to deliver checks to the address of record; Dividends and capital gain distributions are not cashed within 180 days; or Bank account of record is no longer valid. Dividends and capital gain distribution checks issued by a Fund which are not cashed within 180 days will be reinvested in the applicable Fund at the current day’s NAV.When reinvested, those amounts are subject to market risk like any other investment in a Fund. You may want to avoid making a substantial investment when a Fund is about to make a taxable distribution because you would be responsible for any taxes on the distribution regardless of how long you have owned your shares. Selling shares (including redemptions) and receiving distributions (whether reinvested or taken in cash) usually are taxable events to the Funds’ shareholders.These transactions typically create the following tax liabilities for taxable accounts: Summary of Certain Federal Income Tax Consequences for Taxable Accounts The following discussion reflects current law. Type of Transaction Tax Status Qualified dividend income Generally maximum 15% rate on non-corporate taxpayers .Unless otherwise amended, the tax rate on non-corporate taxpayers will revert to the regular, higher income tax rate after December 31, 2012. Net short-term capital gain distributions Ordinary income rate Net long-term capital gain distributions Generally maximum 15% rate on non-corporate taxpayers . * Unless otherwise amended, the long-term capital gains rate will revert to 20% after December 31, 2012. Sales of shares (including redemptions) owned more than one year Gains taxed at generally maximum 15% rate on non-corporate taxpayers . * Unless otherwise amended, the long-term capital gains rate will revert to 20% after December 31, 2012. Sales of shares (including redemptions) owned for one year or less Gains are taxed at the same rate as ordinary income; losses are subject to special rules *For gains realized before January 1, 2013. As described generally above, through December 31, 2012, designated income dividends paid by a Fund to non-corporate shareholders generally will qualify for a maximum federal income tax rate of 15% to the extent such income dividends are attributable to qualified dividend income from a Fund’s investment in common and preferred stock of U.S. and foreign corporations, provided that certain holding period and other requirements are met.However, to the extent that a Fund has ordinary income from investments in debt securities, for example, such as interest income, income dividends paid by a Fund and attributable to that income will not qualify for the reduced tax rate. If shares of a Fund are purchased within 30 days before or after redeeming other shares of the Fund at a loss, all or a portion of that loss will not be deductible and will increase the basis of the newly purchased shares.If shares of a Fund are sold at a loss after being held by a shareholder for six months or less, the loss will be long-term, instead of short-term, capital loss to the extent of any capital gain distributions received on the shares. If you are a non-corporate shareholder and if a Fund does not have your correct social security or other taxpayer identification number, federal law requires us to withhold and pay to the Internal Revenue Service 28% of your distributions and sales proceeds.If you are subject to back up withholding, we also will withhold and pay to the IRS 28% of your distributions (under current law).Any tax withheld may be applied against the tax liability on your federal income tax return. Because your tax situation is unique, you should consult your tax professional about federal, state and local tax consequences. Cost Basis Reporting . As of January 1, 2012, federal law requires that mutual fund companies report their shareholders' cost basis, gain/loss, and holding period to the Internal Revenue Service on each Fund’s shareholders’ Form 1099s when “covered” securities are sold. Covered securities include any regulated investment company and/or dividend reinvestment plan shares acquired on or after January 1, 2012. The Funds have chosen Average Cost as the default tax lot identification method for all shareholders. This tax lot identification method is the way a Fund will determine which specific shares are deemed to be sold when there are multiple purchases (including reinvested dividends and capital gain distributions) on different dates at differing net asset values, and the entire position is not sold at one time. A Fund’s default tax lot identification method is the method covered securities will be reported on your Consolidated Form 1099 if you do not select a specific tax lot identification method. You may choose a method different from a Fund’s default lot identification method , at the time of your purchase or upon the sale of covered securities. Please refer to the appropriate Treasury Department regulations or consult your tax advisor with regard to your personal circumstances. General Disclaimer. For covered securities, a Fund is responsible for maintaining accurate cost basis and tax lot identification information for tax reporting purposes. A Fund is not responsible for the reliability or accuracy of the information for those securities that are not "covered." A Fund and its service providers do not provide tax advice. You should consult independent sources, which may include a tax professional, with respect to any decisions you may make with respect to choosing a tax lot identification method. FINANCIAL HIGHLIGHTS The following tables are intended to help you better understand the financial performance of each Fund for the periods shown. Prior to November 7, 2011, the FCI Value Equity Fund was known as the FCI Equity Fund, and followed an equity growth (not value) investment strategy.Certain information reflects financial results for a single Fund share. Total return represents the rate you would have earned (or lost) on an investment in each Fund, assuming reinvestment of all dividends and distributions. The information was audited by Cohen Fund Audit Services, Ltd., Independent Registered Public Accounting Firm, whose report, along with each Fund’s financial statements, is included in each Fund’s Annual Report to Shareholders, which is available upon request without charge. FCI Funds Financial Highlights (For a share outstanding throughout each period) FCI Equity Fund Year ended Year ended Year ended Year ended Year ended September 30, 2011 September 30, 2010 September 30, 2009 September 30, 2008 September 30, 2007 Selected Per Share Data: Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) ) ) Total income from investment operations ) ) Less distributions: From net investment income ) - From net realized gain - - - ) ) Total distributions ) Paid in capital from redemption fees - - - (a) - (a) - (a) Net asset value, end of period $ Total Return (b) % % -10.47
